Citation Nr: 1603999	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  12-27 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for low back strain.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for endometriosis, post hysterectomy with hemi-oophorectomy.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechner, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from July 1973 to December 1993.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the St. Petersburg, Florida RO.  

The issues of service connection for a low back disability (on de novo review), hypertension, and endometriosis, post hysterectomy with hemi-oophorectomy are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


FINDINGS OF FACT

1.  An unappealed July 1994 rating decision denied the Veteran service connection for low back strain, based essentially on a finding that such disability was not shown in service or postservice.

2.  Evidence received since the July 1994 rating decision includes postservice treatment records that show treatment for a chronic low back disability; relates to the unestablished fact necessary to substantiate the claim of service connection for low back strain; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received and the claim of service connection for low back strain may be reopened.  38 U.S.C.A. § 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim to reopen.  Inasmuch as this decision grants in full that portion of the claim that is being addressed, there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

A July 1994 rating decision denied the Veteran service connection for low back strain, based essentially on a finding that such chronic disability was not shown in service or postservice.  She was informed of, and did not appeal, that decision, or submit new and material evidence within the following year, and it became final.  38 U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  The Court interpreted the language of 38 C.F.R. § 3.156(a) and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding opening".  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The pertinent evidence of record at the time of the July 1994 rating decision included the Veteran's service treatment records (STRs), a February 1994 VA examination, and the Veteran's statements.

Evidence received since the July 1994 rating decision includes VA and private treatment records through 2010, statements from the Veteran, and a February 2010 VA examination.

The evidence received since the July 1994 rating decision was not before agency decision-makers at that time, is new, and directly addresses an unestablished fact necessary to substantiate the Veteran's claim of service connection for low back strain (a chronic condition is shown by the postservice medical evidence).  Specifically, postservice treatment records since 1999 show that the Veteran has consistently been treated for chronic low back pain.  Consequently, particularly in light of the "low threshold" standard outlined by the Court in Shade, the Board finds that the evidence is both new and material, and that the claim of service connection for low back strain must be reopened.  De novo consideration of the claim is addressed in the remand below.


ORDER

The appeal to reopen a claim of service connection for low back strain is granted.




REMAND

Regarding service connection for back disability, on February 2010 VA examination, the Veteran reported he sustained a lumbar strain during active military service in 1989 due to overuse, with no specific injury and no surgery.  The examiner noted a November 2006 diagnosis of degenerative disc disease at L4-5 and L5-S1 with left L4 radiculopathy.  The examiner noted there was no chronic lumbar condition in the Veteran's active military service; she was treated for acute lumbar strain and a February 1994 VA examination did not find a lumbar disability.  Lumbar spine X-rays of the showed multilevel degenerative changes in discs and facets L3-S1, greatest at L5-S1.  Following physical examination, the diagnoses included acute lumbar strain, during active military service, which the examiner opined had resolved with no residuals.  The diagnoses also included lumbar degenerative disc disease multilevel with left L4 radiculopathy, which the examiner opined began after military service and was not caused by or related to the acute lumbar strain or military service; however, the opinions were unaccompanied by supporting rationale (and are inadequate for rating purposes).  Significantly, the examiner also did not acknowledge the Veteran's report of continuity of complaints.  

There are statements from the Veteran to the effect that she has been treated for hypertension since her separation from active duty service.  While the record does include some treatment records from the 96th Medical Group at Eglin Air Force Base from 1995 through 2006, such records were submitted by the Veteran (and do not appear complete).  It does not appear that the AOJ has attempted to secure for the record the complete records of the Veteran's treatment for hypertension from the 96th Medical Group.  

Regarding endometriosis, on February 2010 VA examination, the Veteran was noted to have a history of chronic pelvic pain since 1974.  The examiner cited the pertinent medical history including inconclusive exploratory laparoscopy in 1983 and 1986, an April 1987 abdominal ultrasound that revealed uterine fibroids, and July 1987 laparoscopy with a diagnosis of pelvic pain with normal pelvic anatomy; the Veteran underwent incomplete bilateral tubal ligation secondary to surgical complication and excision lipoma from the abdominal wall.  On January 1991 open laparoscopy, the findings were normal and included no evidence of endometriosis or adhesions; the discharge diagnosis was chronic pelvic pain with normal female anatomy.  The Veteran reported that after her second pregnancy, at age 35, she began having severe pain with menstrual cycle and menorrhagia duration of 14 to 16 days; she reported that her symptoms resolved after she underwent hysterectomy with right salpingo-oophorectomy due to ovarian cysts in 2005.  Following a physical examination, the diagnoses included endometriosis, which the examiner opined began after military service and was not caused by or related to military service; however, the opinion was unaccompanied by rationale.  Significantly, the examiner also did not acknowledge the Veteran's report of continuity of complaints.

Finally, updated records of any VA evaluations or treatment the Veteran may have received for the disabilities at issue are constructively of record, may contain pertinent information, and must be secured.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record copies of the complete updated clinical records (any not already associated with the claims file) of any VA treatment the Veteran has received for the disabilities at issue.

2.  The AOJ should (with the Veteran's assistance) secure for the record the complete records of the treatment the Veteran received for hypertension from the 96th Medical Group at Eglin Air Force Base.

3.  The AOJ should then arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of her current back disability.  The examiner must review the entire record, and based on such review and examination of the Veteran respond to the following:

(a) Please identify (by diagnosis) each back disability entity found.  

(b) Please identify the likely etiology of each back disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such was incurred in the Veteran's active duty service/is related to complaints noted therein?  The opinion must specifically include comment whether the current disability picture presented (by each disability entity diagnosed) is consistent with the Veteran's accounts that she has had such disability continuously ever since her discharge from active service.

The examiner must fully explain the rationale for all opinions, with citation to supporting clinical data/lay statements, as deemed appropriate.

4.  The AOJ should also arrange for a gynecological examination of the Veteran to determine the nature and likely etiology of her claimed gynecological disability.  The examiner must review the entire record, and based on such review and examination of the Veteran respond to the following:

(a) Please identify (by diagnosis) each gynecological disability found.  

(b) Please identify the likely etiology of each disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such was incurred in the Veteran's active duty service/is related to complaints noted therein?  The opinion must specifically include comment whether the current disability picture presented (by each disability entity diagnosed) is consistent with the Veteran's accounts that she has had such disability continuously ever since her discharge from active service.

The examiner must fully explain the rationale for all opinions, with citation to supporting clinical data/lay statements, as deemed appropriate.

5.  Thereafter, the AOJ should review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and her representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


